Citation Nr: 0429630	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  He had an additional period of active military 
service from April 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
for an evaluation in excess of 10 percent for the residuals 
of a fractured left wrist.  The veteran perfected a timely 
appeal of this determination.

When this case was initially before the Board in December 
2002, the Board denied the veteran's application for an 
increased rating in excess of 10 percent for residuals of a 
fractured left wrist.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in an April 2004 order, the Court granted 
a joint motion by the VA Secretary and the veteran to remand 
this matter for additional development and adjudication.  The 
case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, and in view of 
the joint motion by the VA Secretary and the veteran to 
remand this matter for further development, the Board finds 
that the veteran's claim must be remanded for further action.

The Board notes that the September 2001 VA examination is 
inadequate for purposes of evaluating the nature and severity 
of the veteran's disability.  As the examiner notes in the 
examination report, the veteran's claims file was not 
available for review in connection with the examination.  In 
this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents, should be reviewed by the examiner, 
thereby enabling him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
severity of his service-connected left wrist condition. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent and severity of the 
veteran's left wrist disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his left wrist (to 
include with use or upon activity) as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




